       Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JAMES MARTIN,

              Petitioner,

       vs.                                                 No. 1:19-CV-00884-RB-KRS

MARIANNA VIGIL, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

              Respondents.

                                            ORDER

       THIS MATTER is before the Court on the petition for habeas corpus filed by James Martin,

a prisoner at the Penitentiary of New Mexico (Doc. 1); the answer filed by Respondents on March

4, 2020 (Doc. 15); the motion for partial dismissal filed by Martin on March 18, 2020 (Doc. 16);

the motion for preliminary injunction filed by Martin on April 7, 2020 (Doc. 18); the Proposed

Findings and Recommended Disposition (“PFRD”) entered in this action by United States

Magistrate Judge Kevin R. Sweazea on January 28, 2021 (Doc. 22); and the Order to Show Cause

entered by Judge Sweazea on January 28, 2021 (Doc. 23). Pursuant to the Order granting Mr.

Martin’s motion for an extension of time (Doc. 25), the parties’ objections to the Magistrate

Judge’s PFRD and Mr. Martin’s response to the Order to Show Cause were due on March 29,

2021. (See Doc. 29.) To date, no objections to the PFRD have been filed, and Martin has failed to

respond to the Order to Show Cause.

I.     PENDING MOTIONS AND THE MAGISTRATE JUDGE’S PFRD

       As detailed in the PFRD, Judge Sweazea recommended that the Court deny Mr. Martin’s

motion for preliminary injunction (Doc. 18) without prejudice; grant Mr. Martin’s motion for

partial dismissal (Doc. 16); dismiss all of Mr. Martin’s claims without prejudice except for the
         Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 2 of 7




claim presented in Court V concerning Respondents’ alleged rejection of his request for a five-

month lump-sum meritorious deduction award (“LSA”) for earning a doctoral degree; and order

Respondents to file an amended answer responding to the merits of the remaining claim. As

previously noted, neither party objected to the PFRD, and the deadline for so doing expired on

March 29, 2021.

        Having reviewed the record, the Court determines that it will ADOPT IN PART the

Magistrate Judge’s PFRD. Because the claim presented by Mr. Martin in Count V is due to be

dismissed as moot for the reasons discussed in the following section, the Court rejects Judge

Sweazea’s PFRD to the extent that he recommends that Respondents be ordered to file an amended

answer responding to the merits of that claim. In all other respects, Judge Sweazea’s proposed

findings and recommendations are hereby adopted in full. Accordingly, Mr. Martin’s motion for

preliminary injunction (Doc. 18) is DENIED; Martin’s motion for partial dismissal (Doc. 16) is

GRANTED; and, with the exception of the aforementioned claim presented in Count V, all of

Martin’s claims are DISMISSED WITHOUT PREJUDICE.

II.     MOOTNESS

        Observing that Mr. Martin appeared to have been released from incarceration, Judge

Sweazea’s Order to Show Cause directed him to show cause within 14 days why his petition should

not be dismissed as moot. (Doc. 23.) Judge Sweazea advised Mr. Martin that his petition could be

dismissed without further notice if he failed to file a timely response to the Order to Show Cause.

(See id.) At Mr. Martin’s request (Doc. 25), Judge Sweazea extended the deadline to show cause

to March 29, 2021 (Doc. 29). 1 Mr. Martin’s failure to file a response before that deadline



1
 Because Judge Sweazea specified a date certain for the filing of Mr. Martin’s response, the “extra-three-day rule”
for mailings required by Federal Rule of Civil Procedure 6(e) does not apply here. See, e.g., Gurule-Hendren v.
Reno, No. 98-cv-744 MV/RLP-ACE, 2001 WL 37124972, at *2 n.2 (D.N.M. May 8, 2001).


                                                         2
        Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 3 of 7




constitutes sufficient grounds to dismiss his petition without prejudice. Further, having reviewed

the parties’ filings and the relevant law, the Court concludes that the remaining habeas claim under

28 U.S.C. § 2241 is due to be dismissed as moot.

        Under Article III of the United States Constitution, federal courts are only empowered to

adjudicate live controversies. See, e.g., Alvarez v. Smith, 558 U.S. 87, 92 (2009). “Mootness is a

threshold issue because the existence of a live case or controversy is a constitutional prerequisite

to federal court jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir.

1996) (citation omitted); see also Alvarez, 558 U.S. at 92 (noting that an “actual controversy must

be extant at all stages of review, not merely at the time the complaint is filed”) (quotation omitted).

A case becomes moot if, during the pendency of the action, an event occurs that makes it

“impossible for the court to grant any effectual relief whatever to a prevailing party . . . .” Church

of Scientology v. United States, 506 U.S. 9, 12 (1992) (quotation marks and citation omitted); see

also, e.g., Green v. Haskell Cty. Bd. of Comm’rs, 568 F.3d 784, 794 (10th Cir. 2009) (“If, during

the pendency of the case, circumstances change such that [a party’s] legally cognizable interest in

a case is extinguished, the case is moot, and dismissal may be required.”) (quotation omitted).

        A federal prisoner may challenge the execution of his sentence via a petition brought under

28 U.S.C. § 2241. See, e.g., McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997).

However, as Judge Sweazea explained in his Order to Show Cause, the Court may only issue a

writ of habeas corpus on this basis when the petitioner is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). If a prisoner seeking

recalculation of his release date under § 2241 is released from custody before his petition is

resolved, his alleged injury will no longer be redressable by the relief that he seeks, and his petition

will no longer present a live controversy under Article III. See, e.g., Rhodes v. Judiscak, 676 F.3d




                                                   3
       Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 4 of 7




931, 935 (10th Cir. 2012); see also Crawford v. Booker, 229 F.3d 1162, 2000 WL 1179782, at *2

(10th Cir. 2000) (holding that a court adjudicating a § 2241 petition seeking additional good-time

credits, filed by an inmate who is subsequently released, may not apply such credit so as to shorten

the length of his supervised release period).

       Of principal importance here is the Tenth Circuit’s decision in Rhodes, in which the

incarcerated habeas petitioner raised a § 2241 challenge to the calculation of his prison sentence.

See Rhodes, 676 F.3d at 932–33. Upon his release from prison, the petitioner attempted to address

the district court’s mootness concerns by arguing that the alleged miscalculation of his prison term

deprived him of an earlier term of supervised release and that he was therefore entitled to a shorter

supervised-release period. See id. at 933. Nevertheless, the Tenth Circuit affirmed the district

court’s conclusion that the case was moot, holding that the court

       c[ould] no longer issue a judgment that has a more-than-speculative chance of
       affecting [petitioner’s] rights. We cannot modify his sentence now that it has been
       completed. And we are not allowed to give him a judicial make-up call by
       shortening his supervised release term. . . . [T]he best this court could do for him
       would be to declare that he spent longer in prison than he should have.

See id. at 935 (internal citation omitted). Since it was at best “entirely speculative” that such a

declaration could redress the petitioner’s injury in any way, and because the court lacked

jurisdiction to shorten his term of supervised release in any event, the Tenth Circuit concluded that

his habeas challenge could no longer proceed. See id. at 933, 935.

       District courts within the Tenth Circuit have applied the same reasoning to conclude that

when a prisoner brings a § 2241 habeas claim challenging the alleged failure to apply appropriate

“credits” to his period of incarceration, such a claim is mooted upon the petitioner’s release from

prison. For instance, in Miller v. Garcia, the habeas petitioner’s claim concerning the alleged

failure to apply “preconfinement credit” and “probation served credit” to his sentence of

imprisonment was mooted upon his release from prison and his placement on probation. See, No.


                                                 4
       Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 5 of 7




12-cv-433 JB/WPL, 2012 WL 13076564, at *6 (D.N.M. Sept. 11, 2012), PF&RD adopted, 2012

WL 13076300 (Sept. 29, 2012). Similarly, the Western District of Oklahoma recently dismissed

as moot a similar § 2241 action concerning an alleged failure to correctly credit pre-conviction

time in custody toward the calculation of the petitioner’s prison term, ruling that the petitioner had

no redressable injury upon his release and that any post-incarceration ruling on his claim would

amount to an impermissible “advisory opinion.” See Arauz v. Farley, No. CIV-18-1011-R, 2019

WL 458490, at *1-2 (W.D. Okla. Jan. 8, 2019), R&R adopted, 2019 WL 458406 (W.D. Okla. Feb.

5, 2019); see also, e.g., Fields v. Wiley, Civ. No. 07-cv-02178-LTB-KMT, 2009 WL 1065863, at

*2-4 (D. Colo. Apr. 20, 2009) (dismissing as moot § 2241 action where petitioner was released

from prison and petition only sought restoration of forfeited good-time credit).

       In this action, Mr. Martin’s remaining claim concerns the alleged denial of a five-month

LSA that he contends was due to him as a result of his completion of a doctorate of theology

program while incarcerated. (See, e.g., Doc. 1 at 15, 25–26.) More specifically, Mr. Martin’s

petition seeks the application of an LSA to the calculation of his term of imprisonment. (See id.)

However, Mr. Martin acknowledges that he was released from imprisonment on October 9, 2020,

and that he is now on supervised parole. (See, e.g., Doc. 25 at 3.) Although he technically remains

“in the custody of the [New Mexico Corrections Department]” (see id.) and he may be “subject to

incarceration” if he fails to comply with his parole terms (see id. at 2), these circumstances alone

do not establish that his § 2241 claim “asserts a redressable collateral consequence” now that he

has been released from incarceration. See Rhodes, 676 F.3d at 933, 935; cf., e.g., Miller, 2012 WL

13076564, at *6 & n.7 (holding that even though petitioner was on probation, he was “no longer

incarcerated, which makes his claim regarding the computation of his time in prison moot”);

Fields, 2009 WL 1065863, at *3–4 (“[E]ven if the Applicant were to prevail on this Application,




                                                  5
        Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 6 of 7




his restored good conduct time would not be applied to his period of supervised release, and

therefore does not provide a basis for a [redressable] collateral consequence.”).

       The apparent lack of redressability in this case is made even more clear by the plain

language of the New Mexico statute upon which Mr. Martin relies. As his petition acknowledges

(see Doc. 1 at 12), the LSA that Martin seeks arises under N.M.S.A. § 33-2-34(D), which provides

that it is “[a] prisoner confined in a correctional facility” who is eligible for such education-related

meritorious deductions. See N.M.S.A. § 33-2-34(D) (emphasis added). Granted, parolees who

have previously been incarcerated by the State of New Mexico are also generally eligible to earn

meritorious deductions under some circumstances. See N.M.S.A. § 33-2-34(M); see also New

Mexico v. Ortiz, 344 P.3d 1032, 1034–35 (N.M. Ct. App. 2014) (observing that § 33-2-34 “does

permit award of earned meritorious deductions for . . . those released from confinement to serve

parole terms”). But assuming arguendo that these two provisions could be construed together to

generally permit parolees to earn education-related LSAs toward their term of parole, § 33-2-

34(M) expressly excludes parolees who have been deemed “sex offenders” and who are serving a

period of supervised parole under N.M.S.A. § 32-21-10.1 from being eligible to earn any such

meritorious deductions towards that parole term. N.M.S.A. § 33-2-34(M). Mr. Martin is just such

a parolee. (See Doc. 15 Ex. A at 4-6) (state court judgment declaring Martin to be a sex offender

and sentencing him to post-incarceration period of supervised parole under § 31-21-10.1(A).)

       Put simply, even if Mr. Martin’s remaining claim were meritorious, the LSA that he seeks

could only have operated to reduce his term of incarceration and not his term of supervised parole.

See N.M.S.A. § 33-2-34(D), (M). Now that Mr. Martin is no longer incarcerated, any ruling by

this Court on whether he should have received that LSA before being released from prison would

be purely advisory in nature. See, e.g., Rhodes, 676 F.3d at 933–35. And absent any other showing




                                                   6
       Case 1:19-cv-00884-RB-KRS Document 30 Filed 03/31/21 Page 7 of 7




from Mr. Martin, the prospect that such an advisory ruling could somehow redress his alleged

injury is “merely speculative.” See id. at 935. Accordingly, Martin’s § 2241 challenge to the

execution of his sentence must be dismissed without prejudice as moot. See id.

III.   CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1)      the Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

22) are hereby ADOPTED IN PART as specified herein;

       2)      Mr. Martin’s motion for preliminary injunction (Doc. 18) is hereby DENIED;

       3)      Mr. Martin’s motion for partial dismissal (Doc. 16) is hereby GRANTED and, with

the exception of the claim presented in Count V concerning the rejection of his request for a five-

month LSA for completing his doctoral degree, all claims in this action are DISMISSED

WITHOUT PREJUDICE; and

       4)      Martin’s sole remaining claim is DISMISSED WITHOUT PREJUDICE as

MOOT.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                7
